Citation Nr: 1451189	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sarcoidosis.

3. Entitlement to service connection for diverticulosis, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for plantar fascial and heel pain, to include as secondary to a service-connected disability.      


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for diverticulosis and entitlement to service connection for plantar fascial and heel pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.

2. Sarcoidosis was not manifested in active service or within one year of service discharge and any current sarcoidosis is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2. Sarcoidosis was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As claims for entitlement to service connection for tinnitus, diverticulosis, and plantar fascial are all either being granted or remanded, the VA's duties to notify and assist will be discussed only in regards to the claim for entitlement to service connection for sarcoidosis.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision.  A May 2007 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally, the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014). 

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  The appellant has not identified any additional treatment records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claim for sarcoidosis, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that suggest sarcoidosis is etiologically related to his active service.  As he lacks the medical expertise to provide a competent etiological opinion in regards to a complex condition like sarcoidosis, the record is silent for a nexus between the Veteran's current disability and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.)  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sarcoidosis is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 

I. Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma while performing his duties as an Avenger Crewmember.  October 2011, December 2012, January 2014 Veteran's Statements.  The Veteran's DD Form 214 shows that a military occupational specialty (MOS) of Avenger Crewmember has a designation of 14S indicating a type of Air and Missile Defense Crewmember.  Initially, the Board finds that given the Veteran's MOS he was more likely than not exposed to acoustic trauma during service.  As such, in-service exposure to acoustic trauma is conceded.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
  
A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  

The Veteran was provided a VA audiological examination in October 2011.  In the examination report the VA audiologist addressed the nature and etiology of the Veteran's tinnitus.  Following a review of the Veteran's claims file and a clinical examination of the Veteran, the VA audiologist opined that tinnitus was less likely than not caused by or a result of military noise exposure.  The rational was that an etiology for tinnitus could not "be determined with reasonable certainty based on available evidence in the record or scientific knowledge."   

However, the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  See December 2010 VA Audiological Examination, October 2011 VA Audiological Examination, January 2014 Veteran's Statement.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.

II. Sarcoidosis

The Veteran claims entitlement to service connection for sarcoidosis as directly related to active duty service.  Specifically, the Veteran has indicated that doctors have told him that sarcoidosis is caused by environmental factors and, therefore, the Veteran asserts that his exposure to different environments in service is the cause of his sarcoidosis.  See May 2007 Veteran's Statement, May 2008 Notice of Disagreement.

A February 2013 Primary Care Note includes pulmonary sarcoidosis among a list of the Veteran's active problem and as recently as September 2012 a Primary Care Note contained an assessment of sarcoidosis.  While it appears the Veteran has a current diagnosis of sarcoidosis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  

The Veteran's service treatment records contain no diagnosis of sarcoidosis or any evidence of pulmonary problems.  Furthermore, the Veteran has not contended that he suffered any pulmonary problems in service.  The Board regrets the fact that the Veteran was not provided an examination at the conclusion of his active duty service; however, without a diagnosis of sarcoidosis or evidence of pulmonary problems in service the Board concludes that sarcoidosis did not manifest in-service. 

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The Veteran has a current diagnosis of sarcoidosis.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current sarcoidosis and an event or occurrence in service.  The claims file contains records of treatment of sarcoidosis but none of the treating physicians provide an etiological opinion that Veteran's sarcoidosis is at least as likely as not related to active duty service.  The Board acknowledges the Veteran's assertions that his sarcoidosis relates to his active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, respiratory problems, he is not competent to independently opine as to the specific etiology of a complex condition like sarcoidosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is neither evidence nor an assertion of a continuity of symptomology since active service.  The Veteran appears to have first been diagnosed with sarcoidosis in early 2007.  January 2007, February 2007 VA Treatment Records.  This is more than three years after the Veteran separated from service.  The Veteran has not alleged and the record does not reveal symptoms of sarcoidosis during the approximately three year period from service discharge to diagnosis.  Moreover, the February 2007 assessment of pulmonary sarcoidosis indicates that it was asymptomatic at that time making establishment of a continuity of symptomatology untenable.    

Finally, as discussed, certain chronic diseases, including sarcoidosis, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  There is no evidence of record that suggests sarcoidosis manifested to such a degree within a year of service discharge.  Therefore, the presumption of service connection does not apply in this case. 

In sum, the evidence of record does not support a finding that sarcoidosis manifested during the Veteran's active duty service.  Furthermore, there is no competent medical evidence of record that supports the Veteran's assertion that his post-service diagnosis of sarcoidosis is etiologically related to his active service.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection for the Veteran's sarcoidosis, because this condition did not manifest to a compensable degree within one year of discharge from active service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sarcoidosis on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for recurrent tinnitus is granted.

Service connection for sarcoidosis is denied.


REMAND

The Veteran claims entitlement to service connection for diverticulosis and entitlement to service connection for plantar fascial and heel pain.  Both of these claims include an assertion that the conditions are secondary to a service-connected disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

In October 2007, the Veteran was provided a VA examination in regard to these two conditions.  However, while the VA examiner opined that neither condition was caused by a service connected disability, the opinion did not address the issue of aggravation.   

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion that addresses whether either diverticulosis or plantar fascial and heel pain were aggravated beyond their normal progression by a service connected disability must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion contained in the October 2007 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diverticulosis has been aggravated beyond its normal progression by any medication the Veteran is prescribed for treatment of a service-connected disability?  In providing this opinion, please address whether constipation has aggravated the Veteran's diverticulosis beyond its normal progression and if so whether any medication the Veteran is prescribed for treatment of a service-connected disability can cause constipation?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's plantar fascial and heel pain has been aggravated beyond its normal progression by the Veteran's service-connected right ankle disability?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


